Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 10/25/2019. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 10/25/2019 is acknowledged by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “wind speeds below 85 mph or less” should read “wind speed below 85 mph.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 – 17 of U.S. Patent No. 10,458,330. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the present application requires, “gas turbine engine comprising: a fan drive turbine, a fan rotor, and a gear reduction driven by said fan drive turbine to, in turn, drive said gear architecture, a main oil supply system for supplying oil to components within said gear reduction, and an auxiliary oil supply system; said gear reduction includes a sun gear being driven by said fan drive turbine to drive intermediate gears that engage a ring gear; said auxiliary oil system being operable to ensure that the gear reduction will be adequately supplied with lubricant for at least 30 seconds at power should the main oil supply system fail; said sun gear, said intermediate gears and said ring gear are enclosed in a bearing compartment, which captures oil removed via a scavenge line connected to a main oil pump; said main oil pump has a scavenge stage that directs scavenged oil to a main oil tank; and said auxiliary pump draws oil from the bottom of an oil sump and said bottom of said oil sump is at lower elevation than said scavenge line leading from said oil sump to said main pump scavenge stage”, claim 13 of the patent discloses “gas turbine engine comprising: a fan drive turbine, a fan rotor, and a gear reduction driven by said fan drive turbine to, in turn, drive said gear architecture, a main oil supply system for supplying oil to components within said gear reduction, and an auxiliary oil supply system;  said auxiliary oil system being operable to ensure that the gear reduction will be adequately supplied with lubricant for at least 30 seconds at power should the main oil supply system fail;  wherein said gear reduction includes a sun gear being driven by said fan drive turbine to drive intermediate gears that engage a ring gear;  wherein said sun gear, said intermediate gears and said ring gear are enclosed in a bearing compartment, which captures oil removed via a scavenge line connected to a main oil pump;  and wherein said main oil pump has an oil gutter that directs scavenge oil to a main oil tank;  wherein said auxiliary oil supply system includes an auxiliary pump;  wherein said gear reduction is surrounded by said oil gutter that scavenges oil and directs it to an auxiliary oil tank;  and wherein said auxiliary pump draws oil from the bottom of an oil sump and said bottom of said oil sump is at lower elevation than a line leading from said oil sump to said main pump scavenge stage.”  Similarly claims 14, 15, 16, and 17 of the present application are rejected in view claims 14, 15, 16, and 17 of US Patent 10,458,330.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 and 15 recites the limitation "said auxiliary oil tank" and “said oil sump traps” respectively.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 12, 18 – 20 are allowed.

 discloses a fan drive turbine (16, Fig. 1), a fan rotor (32, Fig. 1), and a gear reduction (36, Fig. 1) driven by said fan drive turbine to, in turn, drive said gear architecture. Parnin also discloses a main oil supply system (64, 66 Fig. 2) for supplying oil to components within said gear reduction (36, Fig. 1), and an auxiliary oil supply system (58, 44 Fig. 2). Parnin further discloses that the auxiliary oil system being operable to ensure that the gear reduction will be adequately supplied with lubricant for substantially continuous duration [para. 38]. Parnin discloses a system that is operable under negative gravity conditions for at least 10 seconds [para. 36].  Parnin further discloses the auxiliary oil system operable to operate for a substantial amount of time on the ground when windmilling [para 47]. 
The combination of US Patent Application Publication to Parnin (2010/0294597) does not render obvious in combination with other, the claim limitation “auxiliary oil system being operable to allow the engine to operate under windmill conditions in the air for up to 90 minutes.” 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753